Coxe, J.
It seems to me that the item objected to was a proper disbursement and should be taxed. It frequently happens that equity causes go to argument before the briefs are printed, and, where the argument proceeds in this manner without objection, there can be no reason for holding that the right to tax such disbursements is lost because the printing took place alter the commencement of the argument. In the present case it is not denied that the brief in question was a necessary and proper one. The only objection to the allowance of the item is that the brief was printed after the commencement of the argument. The objection is insufficient.